DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 20 May 2022 claims 1, 2, 3, 6, and 13 are amended and claims 15-17 are added.  Claims 1-17 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 20 May 2022 new grounds of rejection are presented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,361,704 A1 (hereinafter “Beste”), in view of US 6,057,045 (hereinafter “Wojcieszynski”).
Regarding claim 1, the examiner notes that the limitation “3D-printed product” is a product-by-process limitation.   "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Applicant is further directed to MPEP 2113.  In the instant case, the limitations do not appear to limit the claim any further than what is already required elsewhere.  
Beste teaches a metal multiphase material and a manufacturing method (see title).  Beste teaches that the method makes a product with carbides in a metal matrix (see [0001], [0002]).  Beste teaches that the method includes melting a powder using an additive manufacturing machine such as a ARCAM A2 (see [0021]-[0026]).  Beste teaches that the powder used should have a carbon content of 0.9-2.5% by weight ([0025]).  Beste teaches that the method includes using “various high speed steel metal powders” to generate the metal multiphase material ([0026]).  
Beste does not teach an alloy as claimed.  Beste does not further specify what alloy may be used with the invention.  Beste does specify that the oxygen content of the work is kept to below 50 ppm, or more preferably, to below 30 ppm (See [0025]-[0026]).  Beste teaches that this can be accomplished by oxygen removing process ([0015]-[0018] and [0025]-[0026]). 
Wojcieszynski teaches a high speed steel article used for cutting tools and other applications which require very high wear resistance (see Background of the Invention).  Wojcieszynski teaches that the article is powder-metallurgically produced (Summary of the invention).  Wojcieszynski teaches a composition that overlaps the claimed composition (see Summary of the Invention and claim 1).  The composition of the steel of Wojcieszynski is compared with the claimed alloy in the chart below (values in weight %).  
Element
Claim 1
Claim 1
Wojcieszynski 
C
W
Cr
Co
Mo
V
“optionally” impurities
Fe
2.47-2.55
10-12
3.5-4.5
14-18
4-6
5-8
Trace
balance
2.47-2.55
11
4
16
5
6.3
Trace
balance
2.4-3.9
9.0-11.5
3.75-4.75
8.5-16
4.75-10.75
4.0-10.0
“incidental”
balance


The composition of Wojcieszynski overlaps the ranges as claimed, establishing a prima facie case of obviousness for the compositional ranges.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition in the ranges as claimed because Wojcieszynski teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05.
	Regarding wherein the product comprises 20-30% carbides, Wojcieszynski does not describe a carbide content of the high speed steel.  However, Wojcieszynski teaches an overlapping composition, made by powder metallurgy, and that the product is subjected to a hardening treatment followed by multiple tempering treatments (see cols. 3-5).  Wojcieszynski teaches that a minimum hardness of the part corresponds to at least 70 HRC in the as-quenched and tempered condition, and more preferably at least 72 HRC (see col. 2).  Thus, the claimed properties that are not taught in the prior art would have flowed naturally from following the teachings of the prior art, as the overlapping composition, when treated by similar heat treatments as applicant’s product, would have reasonably been expected to have yielded similar results.  
In the alternative, the carbide content of Wojcieszynski is not disclosed, however it would have been obvious to the skilled artisan to have made a product which yielded similar results because the hardness values taught by Wojcieszynski are overlapping those that were disclosed by applicant in the inventive steels (Applicant’s Table 1).   It would have been no more than a routine investigation to have yielded the part that is functionally the same through the methods disclosed by Wojcieszynski.
It would have been obvious to one of ordinary skill in the arta t time of invention to have practiced the additive manufacturing (3D printing) method of Beste, and to have used the high speed steel powder as taught by Wojcieszynski, because Wojcieszynski teaches that the steel has high hardness and wear resistance even at elevated temperatures (Background of the Invention).  The combination of known elements in the art to achieve predictable results would have been prima facie obvious to the skilled artisan. 
Regarding claim 2, The composition of Wojcieszynski overlaps the ranges as claimed, establishing a prima facie case of obviousness for the compositional ranges.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition in the ranges as claimed because Wojcieszynski teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05.
Regarding claims 3-5, Wojcieszynski does not describe a carbide content of the high speed steel.  However, Wojcieszynski teaches an overlapping composition, made by powder metallurgy, and that the product is subjected to a hardening treatment followed by multiple tempering treatments (see cols. 3-5).  Wojcieszynski teaches that a minimum hardness of the part corresponds to at least 70 HRC in the as-quenched and tempered condition, and more preferably at least 72 HRC (see col. 2).  Thus, the claimed properties that are not taught in the prior art would have flowed naturally from following the teachings of the prior art, as the overlapping composition, when treated by similar heat treatments as applicant’s product, would have reasonably been expected to have yielded similar results.  
In the alternative, the carbide content of Wojcieszynski is not disclosed, however it would have been obvious to the skilled artisan to have made a product which yielded similar results because the hardness values taught by Wojcieszynski are overlapping those that were disclosed by applicant in the inventive steels (Applicant’s Table 1).   It would have been no more than a routine investigation to have yielded the part that is functionally the same through the methods disclosed by Wojcieszynski.
Regarding claim 6, Wojcieszynski teaches that a minimum hardness of the part corresponds to at least 70 HRC in the as-quenched and tempered condition, and more preferably at least 72 HRC (see col. 2).  The hardness values overlap the claimed values, establishing a prima facie case of obviousness. 
Regarding claims 7-8, Wojcieszynski teaches that the product is a hob for cutting gears (see Background of the Invention, Summary of the invention).  The hob for cutting gears includes curved channels inherently.  MPEP 2112.  Alternatively, Beste clearly envisions that the work contains channels of the sort ([0043]-[0044] and Fig 4A-4C).
Regarding claims 9-10, Wojcieszynski teaches that the product is a hob for cutting gears (see Background of the Invention, Summary of the invention).  
Regarding claim 13, Beste in view of Wojcieszynski is applied as stated above.  Beste teaches that the method uses a Selective additive manufacturing such as a ARCAM system ([0021]-[0026]).   Beste teaches that a powder layer is provided which is locally melted to form a melt pool ( Fig 1A, [0021]-[0030] and Figs 2 and 3, see also [0036]-[0040]).  Beste teaches an oxygen free environment (see [0037]-[0040]).  Beste teaches a gas atomized powder ([0033]), believed to meet “substantially spherical.” Beste teaches solidification and repeating (see Fig 1A and [0037]-[0039]).  
Beste teaches that the work is heated as it is manufactured (see [0042]).  Beste does not teach a temperature of the preheating.  It would have ben obvious to one of ordinary skill in the art at time of invention to have optimized the preheating temperature for the given manufacturing time, beam energy, beam size, material composition, size of the body, shape of the body etc. as Beste teaches that these factors will be directed to optimizing the temperatures used for the local melting ([0042]).  
It would have been obvious to one of ordinary skill in the arta t time of invention to have practiced the additive manufacturing (3D printing) method of Beste, and to have used the high speed steel powder as taught by Wojcieszynski, because Wojcieszynski teaches that the steel has high hardness and wear resistance even at elevated temperatures (Background of the Invention).  The combination of known elements in the art to achieve predictable results would have been prima facie obvious to the skilled artisan. 
Regarding claim 14, Beste teaches that the work is heated as it is manufactured (see [0042]).  Beste does not teach a temperature of the preheating.  It would have ben obvious to one of ordinary skill in the art at time of invention to have optimized the preheating temperature for the given manufacturing time, beam energy, beam size, material composition, size of the body, shape of the body etc. as Beste teaches that these factors will be directed to optimizing the temperatures used for the local melting ([0042]).  
Regarding claims 15-16, Beste in view of Wojcieszynski is applied to the claims as stated above.  The composition of Wojcieszynski overlaps the claimed composition, establishing a prima facie case of obviousness.  
Regarding claim 17, Beste in view of Wojcieszynski does not teach a hardness value 1100HR2kg as claimed.  Wojcieszynski measures hardness in the HRC scale.  
Wojcieszynski teaches that a minimum hardness of the part corresponds to at least 70 HRC in the as-quenched and tempered condition, and more preferably at least 72 HRC (see col. 2).  This hardness value overlaps the value that is claimed (See Applicant’s Table 1 in the specification), thus establishing a prima facie case of obviousness. 


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,361,704 A1 (hereinafter “Beste”), in view of US 6,057,045 (hereinafter “Wojcieszynski”), And further in view of US 4869625 A (hereinafter “Stone).
Regarding claims 9-12, Beste in view of Wojcieszynski is applied as stated above.  of Beste in view of Wojcieszynski do not describe drills or skiving tools.  
 Stone teaches a combination of skiving and drilling tool (title, Fig 1-5).  Stone teaches that the tool is able to perform two separate operations when operated clockwise and counter clockwise (see cols. 1-2).  Stone teaches that the tool replaces two tools, thus saving time and money (cols. 1-2 and col. 4 ll 60-68).  
It would have been obvious to one of ordinary skill in the art at time of invention to have practiced the additive manufacturing (3D printing) method of Beste, and to have used the high speed steel powder as taught by Wojcieszynski, because Wojcieszynski teaches that the steel has high hardness and wear resistance even at elevated temperatures (Background of the Invention), and further to ave made the skiving/drilling tool of Stone because Stone teaches that the tool replaces two tools, thus saving time and money (cols. 1-2 and col. 4 ll 60-68).  The combination of known elements in the art to achieve predictable results would have been prima facie obvious to the skilled artisan. 

Response to Arguments
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments overcome the rejections under 35 USC 112.  In response the rejections are withdrawn.  Applicant argues that the term “low-oxygen” in claim 13 would be understood by the skilled artisan in light of the specification.  This rejection also is withdrawn.  
Applicant argues that the prior art Beste in view of Wojcieszynski do not render obvious the claimed product.  Specifically applicant notes that the amounts of Oxygen in the examples of Wojcieszynski are significantly higher than what is claimed.  This argument has been carefuly consided, but is not persuasive.  Wojcieszynski does not specify any amounts of O in the alloy other than the measurement of Table 1.  It can be considered that Wojcieszynski does not consider the O amounts to be a part of the alloy.  Beste teaches clearly the desire and the means to reduce the oxygen content.  The reduction of oxygen to levels as claimed would have been obvious over Beste in view of Wojcieszynski.  
Applicant argues that the combination of Wojcieszynski and Beste is based upon impermissible hindsight reasoning, because Beste does not teach the amounts of alloying elements as claimed.  Applicant further argues that there would be no expectation of success to achieve an alloy as claimed, especially with the claimed carbide content.  These arguments have been carefully considered, but are moot.  It is agreed that Beste does not specify an alloy as claimed.  Beste does not specify any alloy.  The use of this invention means that a skilled artisan needs to have some alloy to practice the invention.  This is not hindsight, but rather following the suggestions of Beste.  The combination of the references would have been obvious for the reasons stated.  Regarding the expectation of success, Wojcieszynski teaches an alloy having overlapping composition and hardness values.  It is reasonable to assume that the carbide content would thus be the same.  
When all of the evidence is considered as a whole, the evidence of obviousness outweighs the evidence of nonobviousness.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734